Per Curiam.

Relator’s petition fails to state a cause of action for mandamus. The petition discloses on its face that relator has an adequate remedy by way of appeal from the order of the commission, as authorized by the Administrative Procedure Act, Chapter 119, Revised Code. Furthermore, by this proceeding relator is attempting to control the discretion of the commission in issuing racing permits.
A writ of mandamus may not be employed as a substitute for appeal and will not issue to control the discretion of the State Racing Commission or to direct in what particular way it shall proceed or decide a particular matter.
The demurrer to the petition is sustained and the writ is denied on authority of State, ex rel. De Ville Photography, Inc., v. McCarroll, Judge, 167 Ohio St., 210, and State, ex rel. De Ville Photography, Inc., v. McCarroll, Judge, 168 Ohio St., 337.

Writ denied.

Wetgandt, C. J., Zimmerman, Taet, Matthias, Bell and O’Neill, JJ., concur.
Herbert, J., not participating.